Title: To James Madison from St. George Tucker, 27 July 1812
From: Tucker, St. George
To: Madison, James


Dear Sir,
Williamsburg July 27th. 1812.
Be pleased to accept my acknowledgements for your favor of the 21st. in answer to my former Letter. I sincerely wish that the example of Liberality which has been set by our Government may be followed by our Enemies. It is more than I expect.

I am mortified to observe, from the papers you did me the favor to enclose, the probable predominance of a faction in Boston, whose designs have long been suspected by me; and whose present determination seems to be, either to rule, or to dissolve, the Union. Whether there is virtue enough in the State at large to resist their Machinations, or not, is what I possess too little knowledge of the actual state of political opinion in that quarter of the Union to conjecture: but without the spirit of prophecy, I may venture to say, that the ambition of certain characters in the eastern states seems at present to threaten the Union. May their pernicious designs be percieved by their Country time enough to defeat their success! Accept the most sincere assurances of my respectful Esteem, & good wishes.
St: G: Tucker
